DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except as found below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
NOTE that claims 26-30 use the phrase “non-transitory” which is statutory.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 21 uses the phrase “means for determining” which is defined structurally in figures 3a, b and c and in program/application form in figures 16 and 21.   Similarly, these figures are also supported/discussed in applicant’s specification (Para’s 90-109, Para’s 180-183 and Para’s 210-219 respectively).
Note that “means for transmitting” is well known hardware and is not considered a 35 USC 112f issue.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-14, 17-23, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. US 2007/0060079 and further in view of Del Castillo US 2009/0124267.
As per claim 1, Nakagawa et al. US 2007/0060079 teaches a method of operating a position estimation entity (title, Abstract), comprising: 
determining at least one shared requirement for both of a first differential timing (DT) procedure of a double differential timing (DDT) procedure and a second DT procedure of the DDT procedure (Para #42 teaches generic background of Figure 1, which comprises UE’s/NODES (NOD), Access Points (AP’s) and Reference Stations (RS) – this is used to position the UE.    Para #88 teaches positioning the UE/NOD via TDOA (ie. first DT procedure) while  Para #7 teaches TDOA measurements among the access points (ie. second DT procedure)):  
[0042] FIG. 1 illustrates the configuration of the positioning/ranging system according to the first embodiment of the present invention. The positioning/ranging system comprises a plurality of nodes (NOD) 100 (100a, 100b, . . . ) (which are intended for positioning) each for transmitting a positioning signal; a reference station (RS) 110 for transmitting a reference signal; a plurality of access points (AP) 120 (120a, 120b, 120c) each for receiving the positioning signal and reference signal; a positioning server (PS) 130; and a network (INT) 140 for interconnecting the respective access points 120 and positioning server 130. 
[0088] In this positioning system, the positioning accuracy for the node 100 under measurement depends on the accuracy of the time difference of arrival TDOA, i.e., the accuracy with which the access point 120 measures the time difference T.sub.meas. The positioning accuracy further depends on measured time errors among a plurality of access points 120a, 120b, 120c.
[0007] Also, in a known node position measuring system, a signal from a node is received at a plurality of access points to calculate the position of the node, utilizing time differences of arrival (TDOA) among the access points. For example, JP-A-2005-140617 discloses a positioning method, where a plurality of access points measure a reception time difference between a positioning signal from a node and a reference signal from a reference station to position the node based on the reception time differences utilizing the TDOA.

the first DT procedure based on timing measurements between a target user equipment (UE) and first and second wireless node (Figure 1 shows NOD’s #100a-b that are UE’s and can perform TDOA measurements with the Access Points AP’s 120a-c as described above in Para #88), and 

the second DT procedure based on timing measurements between a reference wireless node and the first and second wireless nodes (Figure 1 shows measurements between Access Points AP’s #120a-c and Reference Station #110, see DASHED LINES between them and is described above in Para #7); and 

the UE initiating a command to at least the Reference Station/Access Points  to request to perform the DDT procedure along with an indication of the at least one shared requirement for the DDT procedure (Para #50 teaches that the UE/NODE can initiate the positioning procedure, which inherently includes the Access Points performing TDOA measurements with the Reference Station AS WELL AS the UE/NODE performing TDOA measurements with the Access Points):  
[0050] The node 100 transmits a transmission signal including the positioning signal S101 to neighboring reference station 110 and access points 120 at an arbitrary time at which the node 100 desires the calculation of its position, for example, on a periodic basis or at regular intervals, or when a sensor provided in the node detects an abnormal value. The reference station 110 transmits a transmission signal including the reference signal S111 after receiving the transmission signal including the positioning signal S101. Each access point 120 sends positioning information, for example, a time difference between a time at which the positioning signal was received and a time at which the reference signal was received, ID for identifying the access point, and other information, to the positioning server 130 through the network 140.
[0052] The positioning server 130 calculates the coordinates of the node 100 from the foregoing information and information recorded in the database 133 contained in the positioning server 130 for positioning and ranging.
But is silent on 
	transmitting, to at least the target UE and the reference wireless node, requests to perform the DDT procedure along with an indication of the at least one shared requirement for the DDT procedure.
	Essentially, Nakagawa teaches that the UE can initiate the DDT procedure instead of applicant’s design which appears to have “the network” initiate the procedure.  Nakagawa explains reasons for the UE to initiate positioning/DDT (in Para #50 above), hence the network may have similar needs/reasons to position the UE as well.
	At least Del Castillo US 2009/0124267 teaches the network initiating a command to position the UE, to include using TDOA measurements (i.e. an alternate design to Nakagawa who has the UE initiate the positioning procedure and also uses TDOA measurements).
[0014] The mobile terminal 110 may comprise suitable logic circuitry and/or code that may be enabled to receive satellite transmission signals from the GPS satellites 120a through 120c in view to determine the position of the mobile terminal 110. Exemplary mobile terminals 110 may be the smart phone 110a, laptop computer 110b and/or the cell phone 110c. The mobile terminal 110 may be capable of transmitting and/or receiving radio signals to and/or from the mobile telephony network 130 via the cell site 134 based on one or more of a plurality of wireless technologies, for example, GSM, WCDMA, CDMA, UMTS, LTE and/or WIMAX. The mobile terminal 110 may initiate location determination and/or may respond to network initiated location determination requests, for example, requests received via a reverse billed and/or authenticated SMS message. The mobile terminal 110 may be capable of a plurality of location determination methods via, for example, location ID which may comprise cell-ID, RNC-ID and/or location area code, autonomous GPS, AGPS handset assisted, AGPS handset based, enhanced cell/sector, advanced forward link trilateration (AFLT), enhanced observed time difference (EOTD) and/or observed time difference of arrival (OTDOA). Although GPS is illustrated, the invention is not limited in this regard. Accordingly, other navigation satellite system such as GLONASS may be utilized without departing from the breadth and scope of the invention.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Nakagawa, such that transmitting, to at least the target UE and the reference wireless node, requests to perform the DDT procedure along with an indication of the at least one shared requirement for the DDT procedure, to provide the ability for the network to initiate positioning of the mobile if/when the network needs to understand where the mobile is located (i.e. for any/all needs such as in-coming call connections, paging, applications/programs that require positioning, etc.).



As per claims 2, 12, 22 and 27, the combo teaches claim 1/11/21/26, 
wherein the DDT procedure corresponds to a DD time difference of arrival (DD- TDOA) procedure, the first and second DT procedures correspond to first and second differential TDOA procedures, respectively, and the respective timing measurements associated with the first and second differential TDOA procedures correspond to TDOA measurements (See Nakagawa above who teaches TDOA measurements between the UE/NODE and Access Points (first procedure) along with same/similar TDOA measurements between the Reference Station and Access Points (second procedure)), 
or 
wherein the DDT procedure corresponds to a DD round trip time (DD-RTT) procedure, the first and second DT procedures correspond to first and second differential RTT procedures, respectively, and the respective timing measurements associated with the first and second differential RTT procedures correspond to RTT measurements.  
As per claims 3, 13, 23 and 28, the combo teaches claim 1/11/21/26, wherein the at least one shared requirement comprises a timing requirement (Nakagawa teaches TIME difference of arrival, which is as “timing requirement” as to when a signal is sent vs. when it observed).  
NOTE:  The phrase “timing requirement” is broad/vague, the examiner inteprets it as a timing between the signals as per well known TDOA procedures.  If applicant was meaning something similar to a “synchronization timing”, then they need to amend the claim to put that meaning forth.


As per claims 4 and 14, the combo teaches claim 3,/13 wherein the timing requirement comprises: 
one or more reference signals for positioning (RS-Ps) to be measured within one or more timing windows (Nakagawa teaches reference stations sending reference signals that are inherently measured over a specific time period/window so as to perform the TDOA procedure within a set amount of time), 
or 
a duration of the one or more timing windows, 
orQC2102741Qualcomm Ref. No. 210274170 
in a scenario where the one or more timing windows includes multiple periodic timing windows, a periodicity of the multiple periodic timing windows, or 
an instance or range of instances associated with multiple RS-P repetitions, 
or
one or more specific reference signal timing difference (RSTDs) associated with one or more specific RS-Ps (Nakagawa teaches the Reference Station sending reference signals, which are then used to calculate a TDOA, which can be interpreted as “reference signal timing differences” that are associated with the reference stations’s transmitted reference signals used for positioning, which reads on the claim)
or 
a combination thereof.  

As per claims 7 and 17, the combo teaches claim 5/15, wherein, for beams associated with the target UE and the reference wireless node, the RF chain requirement comprises: 
a list of reference signal timing difference (RSTD) measurements, receive- transmit (Rx-Tx) measurements (Nakagawa, Figure 1, teaches the UE/NODE and Access Points sending/receiving signals upon which to base TDOA measurements on (ie. a list of reference signal timing measuremetns are made) which are ultimately forwarded to the Positioning Server #130 and reads on the claim – ie. the examiner interprets the claim as putting forth little more than measurements being made between the UE/NODE and AP’s for TDOA calculations.    Further note that similar measurements are made between AP’s and the Reference Station for timing/TDOA calculations as well, see previous/above), 
or 
combination thereof, required to be measured with a particular RF chain, a particular consistency group comprised of components associated with the same group delay or 
with group delays that fall inside of a group delay range, 
or 
combination thereof.  


As per claims 8, 18, 25 and 30, the combo teaches claim 1/11/21, wherein at least one of the first wireless node, the second wireless node or the reference wireless node corresponds to a base station (Nakagawa teaches Access Points which are “base stations”), 
or 
wherein at least one of the first wireless node, the second wireless node or the reference wireless node corresponds a reference UE associated with a known location, 
orQC2102741Qualcomm Ref. No. 2102741 
71a combination thereof.  

As per claims 9 and 19, the combo teaches claim 1/11, further comprising: 
receiving measurement information associated with the DDT procedure AND determining a positioning estimate of the target UE based on the measurement information (Nakagawa teaches positioning of the UE as based on the TDOA measurements, see previous/above).  


As per claims 10 and 20, the combo teaches claim 1/11, wherein the position estimation entity corresponds to the target UE or another UE, a base station, a core network component, a location server, a location management function, OR a combination thereof (Nakagawa teaches a positioning system/server, Figure 1, #130, Para #42 below and see previous/above as well).  
[0042] FIG. 1 illustrates the configuration of the positioning/ranging system according to the first embodiment of the present invention. The positioning/ranging system comprises a plurality of nodes (NOD) 100 (100a, 100b, . . . ) (which are intended for positioning) each for transmitting a positioning signal; a reference station (RS) 110 for transmitting a reference signal; a plurality of access points (AP) 120 (120a, 120b, 120c) each for receiving the positioning signal and reference signal; a positioning server (PS) 130; and a network (INT) 140 for interconnecting the respective access points 120 and positioning server 130.
	

As per claim 11, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Nakagawa teaches a position estimation entity, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to perform the process (see figure 1, positioning server #130).





	As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Nakagawa teaches “means for determining” AND “means for transmitting” hardware/software that support the process (see figure 1, showing the system and figures 2a, 2b and 2c showing the UE/NODE, Access Points and Reference Stations respectively, which comprise hardware/software that execute the procedure.  See also figures 12 and 19 that show the pseudo-code stored in the computer memory).


	As per claim 26, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Nakagawa teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed by a position estimation entity, cause the position estimation entity to (see figure 1, showing the system and figures 2a, 2b and 2c showing the UE/NODE, Access Points and Reference Stations respectively, which comprise hardware/software that execute the procedure.   Figures 12 and 19 show the pseudo-code stored in the computer memory).


Claim(s) 5-6, 15-16, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa/Del Castillo and further in view of Moffat et al. US 2012/0280862.
As per claims 5, 15, 24 and 29, the combo teaches claim 1/11/21, but is silent on wherein the at least one shared requirement comprises a radio frequency (RF) chain requirement.  
NOTE: The examiner interprets a “radio frequency chain” as being the hardware (receiver, etc.) used to perform the TDOA process, ie. receiving of TDOA signals from the Access Points/Reference Station:
At least Moffatt et al. US 2012/0280862 teaches a mobile device that has/uses one antenna, which therfore inherently only has one “radio frequency chain” to receive signals from the network and would be used for first/second shared DDT procedures determining position via TDOA measurements.
[0029] Referring again to FIG. 1, an interrogator such as an active receiver detection and ranging system (ARDRS) 402 will be described and is useful for understanding the invention. Such an ARDRS is described in further detail in U.S. Published Patent Application No. 2008/0070532 to Moffatt at al. and herein incorporated by reference in its entirety. The system includes one or more antennas 403/404 for acquisition of RF energy associated with RP emissions from a beacon 100. For example, the antenna 404 can include a directional antenna system capable of focusing antenna gain in a selected direction. The antenna 403/404 can include more than one antenna element for measuring frequency difference of arrival (FDOA), time difference of arrival (TDOA), phase differences, and/or amplitude differences between antenna elements for estimating an angle of arrival (AoA) from the wireless beacon for direction finding (DF) the wireless beacon. The RF energy from antenna 404 is communicated to an RF receiver or receiving device 405, which may include a demodulator, for example. The RF receiver 405 may be a Rake receiver as would be appreciated by those skilled in the art.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one shared requirement comprises a radio frequency (RF) chain requirement, to provide the ability to make measurements over one RF chain for consistency or measurements (ie. each measurement should be made with the one set of hardware so the RF Chain is consistent for each measurement).


As per claims 6 and 16, the combo teaches claim 5/15, but is silent on wherein, for beams associated with the first and second wireless nodes, the RF chain requirement comprises: 
 the same reference signal timing difference (RSTD) pair being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures, 
or 
combination thereof, the same receive-transmit (Rx-Tx) time difference being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures,
 or 
combination thereof, a combination thereof.  
With regard to “..the same reference signal timing difference (RSTD) pair being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures”, at least Moffatt et al. US 2012/0280862 teaches a wireless device that has only ONE antenna, hence it will receive the same RSTD information using the same/single antenna when it makes measurements from a first access point and a second access point (ie. a RSTD paid).  These are interpreted as being based on the same set of RS-P resources, resource set and set of panels for both the first/second DT procedures since the devices have only the one antenna, hence there cannot be “some other, different” RSTD pair being part of the same set of RS-P resources, resource set, set of panels for the first/second DT procedures (Put another way, with only one antenna, all data must flow through that antenna, which means the data will be the same reference signal timing difference (RSTD) pair being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures” , since there is no other antenna to support different RSTD pairs, resources/set or set of panels for 1st/2nd DT procedures):
[0029] Referring again to FIG. 1, an interrogator such as an active receiver detection and ranging system (ARDRS) 402 will be described and is useful for understanding the invention. Such an ARDRS is described in further detail in U.S. Published Patent Application No. 2008/0070532 to Moffatt at al. and herein incorporated by reference in its entirety. The system includes one or more antennas 403/404 for acquisition of RF energy associated with RP emissions from a beacon 100. For example, the antenna 404 can include a directional antenna system capable of focusing antenna gain in a selected direction. The antenna 403/404 can include more than one antenna element for measuring frequency difference of arrival (FDOA), time difference of arrival (TDOA), phase differences, and/or amplitude differences between antenna elements for estimating an angle of arrival (AoA) from the wireless beacon for direction finding (DF) the wireless beacon. The RF energy from antenna 404 is communicated to an RF receiver or receiving device 405, which may include a demodulator, for example. The RF receiver 405 may be a Rake receiver as would be appreciated by those skilled in the art.
NOTE: Nakagawa shows that the Reference Station (figure 2b) and Access Point (figure 2c) each have ONE antenna.  Hence this single antenna (single RF Chain) design would be used to support communcations/transmission between/among the different Access Points and even between Access Points to/from Reference Station) and supports “…the same reference signal timing difference (RSTD) pair being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures”:
 [0046] FIG. 2C is a block diagram illustrating an exemplary configuration of the access point (AP) 120. The access point 120 comprises a baseband module (BBM) 121, an analog-to-digital conversion module (ADM) 125, an RF front end unit (RFF) 127, and an antenna (ANT) 129.
[0045] FIG. 2B is a block diagram illustrating an exemplary configuration of the reference station (RS) 110. The reference station 110 comprises a baseband module (BBM) 111, an analog-to-digital conversion module (hereinafter simply called the "A/D conversion module") (ADM) 112, an RF front end unit (RFF) 113, a transmission/reception switch (SWT) 115, an antenna (ANT) 117, a signal transmission/reception control unit 118, a transmission signal generator unit 19.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein, for beams associated with the first and second wireless nodes, the RF chain requirement comprises the same reference signal timing difference (RSTD) pair being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures OR combination thereof, the same receive-transmit (Rx-Tx) time difference being based on the same set of RS-P resources, resource set, set of panels for both the first and second DT procedures OR combination thereof, a combination thereof, to provide measurements using the same RSTD pair using the same RF chain for consistency of measurements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414